DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 1/12/2021 has been entered. 
Claims 1-20 remain pending.
Claims 23 and 24 are new and now also pending. 
Examiner notes that no Power of Attorney has been filed and therefore, no communication between Applicant and Examiner is permitted outside of formal written office actions.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 2-3), species I (Figs. 5, 10, 11) and species II (Figure 14) in the reply filed on 12/20/2019 is acknowledged.
Claims 7, 9, and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-6, 8, 10-19, 23, and 24 are pending and drawn to the elected invention and therefore are examined below.

Claim Interpretation
It is noted that the term “fixed”,  as recited within “a body portion fixed within the slot” of claims 1 and 12, can be defined as “securely placed or fastened” (per https://www.merriam-webster.com/dictionary/fixed). Page 4, lines 2-8 and Page 9, lines 12-19 of applicant’s specification, provide support for securely placing and/or fastening the anchor’s body portion as claimed.   

Claim Objections
Claims 10, 23, and 24 are objected to because of the following informalities:  
-Claim 10, lines 5-6 recite “the lip portions underlie the shoulders to snap into engagement with the crease member to the anchor” however, this would be better recited as “the lip portions underlie the shoulders to snap the crease member into engagement with the anchor”. 
-Claims 23 and 24 both recite “the walls resiliently deflected” but this would be better recited as “the walls are resiliently deflected”
-Claims 23 and 24 both recite “the crease member walls” but this would be better recited as “the walls of the crease member”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-19, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 12, each claim recites “an anchor having a body portion fixed within the slot…the body portion with a length at least equal to a thickness of the die mounting board, and extending throughout a depth of the slot”. These limitations render the respective claims indefinite as it is unclear as to what “a length” of the body portion, “a thickness” of the mounting board, and “a depth” of the slot are referring to. Specifically, it is unclear as to what direction these different elements are referring to as each structure will have a length, thickness, and depth in different dimensions. Therefore, without further details as to what direction these dimensions are referring to, these limitations are rendered ambiguous and hence the claim is rendered indefinite. 

Claims 2-6, 8, 10, 11, 13-19, 23, and 24 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims comprising the indefinite limitations outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 12 and 16, are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Behrmann (DE 202011051257 - see attached PDF for translation and paragraph numbers).
Regarding Claims 1 and 12 (note Claim 1 includes all limitations of Claim 12), Behrmann discloses a creasing apparatus (Para. 0001) comprising: 
a die mounting board (101; see Figures 1 and 2) having a slot (11) cut therein (Para. 0034); 
an anchor (“tool” in the form of “crease line 31”; Figure 2) having a body portion fixed within the slot (11) and a head rail portion extending above the mounting board (101), the body portion with a length at least equal to a thickness of the die mounting board (101), and extending throughout a depth of the slot (11 as shown; see Para. 0041 which discloses the “tool” 31 already in place within the “upper tool part 101” and therefore in order to maintain the tool, it must be fixed to some extent); 
a crease member (10a; Figure 2) having an upper part (see “NOTE” below; see  discloses “fastening the molded body 12a to the upper tool part 101 on the upper side facing the upper tool part 101” and therefore one can reasonably assume that the “wall portions” as labelled in the “Annotated View of Figure 2” below will readily press against the mounting board when the crease member is attached to the head rail portion).  
Note: the terms “upper” and “lower” depend on the frame of reference. Note the alternative 103 rejections below.

    PNG
    media_image1.png
    429
    526
    media_image1.png
    Greyscale

Annotated View of Figure 2


Regarding Claims 5 and 16, Behrmann discloses the anchor (31) is held by static forces within the slot (11; see translated Paragraphs 0014, 0035, 0041 which all mention fastening and/or clamping into the “upper tool part” and therefore it is reasonable to assume some form of static force is used in order to maintain positioning of the anchor 31).  

Regarding Claim 6, Behrmann discloses the body portion and head rail portion of the anchor (31) are straight (as clearly depicted in Figure 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US Patent 5,194,064), in view of Behrmann (DE 202011051257 - see attached PDF for translation and paragraph numbers).
Regarding Claims 1 and 12, Simpson discloses a creasing apparatus (10; Figure 1) comprising: 
a die mounting board (24; Figure 3) having a slot cut therein (comprising “36” 
an anchor (mounting strip 36) having a body portion fixed within the slot (see comments below) and a head rail portion (top portion of 36) extending above the mounting board (24; as shown; note that the anchor must be tightly fit and therefore reasonably “fixed” within the board 24 in order for it to retain its position), the body portion extending throughout a depth of the slot (as shown; note 112 rejections above); 
a crease member (34) having an upper part (rib 44) for impacting a workpiece and a lower part (groove 38 portion) having a formation (groove 38) shaped to removably engage the head rail portion (top of 36) of the anchor (36; Col 3, lines 22-25), and also having walls (from each side of the groove 38) extending outward from the lower part (comprising the groove 38) and toward the die mounting board (24), the walls pressed against the die mounting board (24) when the crease member (34) is engaged with the head rail portion (36; Col 3, lines 29-33; see “Annotated View of Figure 4” below).  
Note: the terms “upper” and “lower” depend on the frame of reference. For example, depending on the position of the rolls (12, 14) of the creasing apparatus, groove 38 of the creasing member 34 could be viewed as lower or higher than the rib 44. In this instance, “upper” and “lower” are referred to as if the roll (12) with the creasing members (34) was in the plane of view of Figure 3 (i.e. 44 points “upward”).


    PNG
    media_image2.png
    445
    765
    media_image2.png
    Greyscale

Annotated View of Figure 4


However, Simpson fails to explicitly disclose the body portion with a length at least equal to a thickness of the die mounting board.
Attention can be brought to the teachings of Behrmann which teaches this feature (see the 102 rejections above) including a slot (11; Figures 1-2) wherein a body portion of the anchor (31) has a length at least equal to a thickness of the die mounting board (101), and wherein the slot (11) can accommodate different types of anchors/tools and corresponding crease members (see 10, 10a; see Figures 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Simpson such that the slot in the mounting board extends the board’s thickness such that the length of the body portion can be at least the thickness of the board as taught by Behrmann. It is noted that by modifying Simpson in this manner, the anchor can be further secured to the mounting board and therefore increasing the stability of the connection. Further it is 

Regarding Claims 5 and 16, Simpson discloses the anchor (36) is held by static forces within the slot of the die board (24; see rejection of the Claim 1; note that in order for the anchor/mounting strip to be retained, a static force must be applied). 

Regarding Claim 6, Simpson discloses the body portion (lower portion of 36) and head rail portion (upper portion of 36) of the anchor (36) are straight (As shown).  

Regarding Claims 8 and 19, Simpson discloses the crease member (34) has a single ridge (44) at a point of impact with the workpiece (Col 3, lines 35-39; see Figure 5).  

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US Patent 5,194,064), in view of Behrmann (DE 202011051257), as applied to Claims 1 and 12, and in further view of Bishop (US Patent 3,302,490).
Regarding Claims 2 and 13, Simpson, as modified, discloses most elements of the claimed invention but fails to disclose the body portion (36 within the die board 24) includes gaps and the slot includes discontinuities corresponding in position to the gaps, such that the body portion fits within the slots but not in the discontinuities.  
Bishop which disclose a rule (i.e. 34; Figure 11) which supports a creasing type member (edge of the rule) wherein the rule comprises gaps (see Figure 7) and is mounted a support comprising discontinuities corresponding in position to the gaps (see Figure 6), such that a body portion of the rule fits within the slots but not in the discontinuities (see Figures 6-7; Col 3, lines 10-18).
As demonstrated by Bishop, incorporation of gaps/slots in a rule or tool support member and corresponding discontinuities in the board in which the rule/support is mounted to has been known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Simpson such that the anchor (36) and die board slot comprise a gap and discontinuity relationship as taught by Bishop. By modifying Simpson in this manner, the anchor/rule may be mounted in a manner in which the gaps/slots permit it to be mounted along a curvature and also allow for sufficient mounting without seriously impairing the strength of the rule/anchor as taught by Bishop (Col 3, lines 10-18).

Regarding Claims 3 and 14, Simpson, as modified, discloses the mounting board (24) fits over a die cylinder (roll 12) that is driven in rotation (Col 3, lines 1-4) and further while the mounting board (24) is of a rounded shape (see Figure 1), it is not disclosed as in the form of a cylinder. However, depending on the product being produced, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have shaped the mounting board into a cylinder form as increasing the board to extend around the cylinder (12), therefore shaped as a cylinder, 

Regarding Claims 4 and 15, Simpson, as modified, discloses an anchor cylinder (14; Figure 1) arranged adjacent to the die cylinder (12) whereby the workpiece (52; Figure 5) is driven through a gap between the cylinders (12, 14) by counter rotation of the anchor and die cylinders (12, 14; Col 2, line 63 through Col 3, line 10).  

Claims 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US Patent 5,194,064), in view of Behrmann (DE 202011051257), as applied to Claims 1 and 12, and in further view of Smithwick (US Patent 5,409,442-previously cited).
Regarding Claim 10, Simpson, as modified, discloses the crease member (34) 
Attention can be brought to the teachings of Smithwick. Smithwick teaches another creasing type apparatus comprising crease member (106; Figure 3) and an anchor (104) wherein the crease member (106) comprises lip portions (132, 134), extending from walls (128, 130), which engage a head rail portion (108) of the anchor (104) and the head rail (108) of the anchor (104) has shoulders (136,138) elevated above a top surface of a mounting board (102), and when the crease member (106) and the anchor (104) are engaged, the lip portions (132, 134) underlie the shoulders (136,138) to resiliently snap into engagement with the crease member (106) with the anchor (104; Col 4, lines 17-38).  
It is desirable in many instance to use different scoring/creasing tools as taught by Smithwick (see Col 1, lines 52-58). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the anchor/mounting strip (36) and the groove (38) of Simpson such that the crease member (34) comprises resilient legs and the anchor/strip (36) comprises a head rail portion with shoulders such that the legs resiliently snap into engagement with the shoulders of the head rail as taught by Smithwick. By modifying Simpson in this manner, the creasing members can be replaced in a manner that reduces downtime and further does not require die maker’s tools as taught by Smithwick (see Col. 2, lines 
Regarding Claims 17 and 18, Simpson discloses essentially all elements of the claimed invention including the anchor (36) comprises a flat plate shape (as shown) and the crease member (34) has parallel walls (walls of groove 38) and although it can be reasonably implied that the parallel walls resiliently clamp the anchor (36) in order to secure the member (34) as outlined in Col 3, lines 29-33, this is not explicitly disclosed.  Further, Simpson fails to disclose the crease member has parallel walls with undulating facing surfaces that resiliently clamp the anchor.
However, attention can again be brought to the teachings of Smithwick which includes a similar creasing apparatus with a creasing member (106; Figure 3) which are resiliently connected to an anchor portion (104) by resilient walls (128, 130) snapping into engagement with a shoulder/head rail portion (108) of the anchor (104; Col 4, lines 17-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the anchor/mounting strip (36) and the groove (38) of Simpson such that the crease member (34) is secured to the anchor (36) via a resilient wall and shoulder connection as taught by Smithwick. By modifying Simpson in this manner, the creasing members can be replaced in a manner that reduces downtime and further does not require die maker’s tools as taught by Smithwick (see Col. 2, lines 30-39). 
Specifically regarding Claim 18, although Simpson, in view of Smithwick, fails to explicitly disclose the crease member has parallel walls with undulating facing surfaces that resiliently clamp the anchor, it would have been an obvious matter of Simpson to resiliently clamp the anchor (as taught by Smithwick) because Applicant has not disclosed that the undulating surfaces provides an advantage, is used for a particular purpose, or solves a stated problem other than what is already solved by the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the resilient clamping of Smithwick (incorporated into Simpson) because in either instance, the anchor will be sufficiently clamped by the creasing member. 
Therefore, it would have been an obvious matter of design choice to further modify Simpson to obtain the invention as specified in the claims.

Claims 1, 5, 6, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Behrmann (DE 202011051257).
Alternatively, regarding Claims 1 and 12, assuming arguendo that the labelled portions, as outlined in “Annotated View of Figure 2”, of the crease member (10a) cannot be viewed as “lower part” and “upper part” respectively, in which the Examiner does not concede to, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have formed the slot of Behrmann in the lower tool part (102) such that the anchor (31) and crease member (10a) would be mounted onto the lower tool part instead of the upper tool part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any 
Regarding Claims 5, 6, and 16, refer to the 102 rejections above.
Regarding Claim 17, Behrmann discloses the anchor (31) comprises a flat plate shape (31) and the crease member (10a) comprises parallel walls (as shown) and discloses the walls clamp the anchor (31; see Para. 0041) but fails to explicitly disclose the clamping being accomplished resiliently. However, it can be reasonably implied that a form of resilient clamping is providing the clamping as disclosed as the crease member is disclosed as a molded plastic type material and the clamping is accomplished without additional fastening elements (see translated Para. 0012 and note Para. 0043 discloses “form fitting” connection). 
Regarding Claim 18, Behrmann discloses the anchor (31) comprises a flat plate shape (31) and the crease member (10a) comprises parallel walls (as shown) but fails to explicitly disclose the crease member has parallel walls with undulating facing surfaces that resiliently clamp the anchor, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have incorporated undulating surfaces into the receptacle/slot (29,30) of Behrmann to resiliently clamp the anchor because Applicant has not disclosed that the undulating surfaces provides an advantage, is used for a particular purpose, or solves a stated problem other than what is already solved by the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the clamping of Behrmann because in either instance, the anchor will be sufficiently clamped by the creasing member. 
Behrmann to obtain the invention as specified in the claims.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Behrmann (DE 202011051257), in view of Bishop (US Patent 3,302,490).
Regarding Claims 2 and 13, Behrmann, discloses most elements of the claimed invention but fails to disclose the body portion of the anchor (31) includes gaps and the slot (11) includes discontinuities corresponding in position to the gaps, such that the body portion fits within the slots but not in the discontinuities.  
However, such slot and discontinuity connection as claimed is known in the art in rotary die tools. For example, see the teachings of Bishop which disclose a rule (i.e. 34; Figure 11) which supports a creasing type member (edge of the rule) wherein the rule comprises gaps (see Figure 7) and is mounted a support comprising discontinuities corresponding in position to the gaps (see Figure 6), such that a body portion of the rule fits within the slots but not in the discontinuities (see Figures 6-7; Col 3, lines 10-18).
As demonstrated by Bishop, incorporation of gaps/slots in a rule or tool support member and corresponding discontinuities in the board in which the rule/support is mounted to has been known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Behrmann such that the anchor (31) and die board slot (11) comprise a gap and discontinuity relationship as taught by Bishop. By modifying Behrmann in this manner, the anchor/rule may be mounted in a manner in which the gaps/slots permit it to be mounted along a curvature and also allow for sufficient mounting without seriously Bishop (Col 3, lines 10-18).

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Behrmann (DE 202011051257), in view of Bishop (US Patent 3,302,490), as applied to Claims 2 and 13, and in further view of Simpson (US Patent 5,194,064).
Regarding Claims 3, 4, 14, and 15, Behrmann, as modified, discloses several of the claimed features but fails to explicitly disclose the mounting board being in the form of a cylinder and fit over a die cylinder that is driven in rotation, and wherein an anchor cylinder is arranged adjacent to the die cylinder wherein the workpiece is driven through a gap between the cylinders by counter rotation of the cylinders. 
Attention can again be brought to the teachings of Simpson (see above rejections for reference). Simpson teaches that attachment of creasing apparatus to die rolls within a rotary die apparatus is known (see Col 1, lines 13-16) and wherein the apparatus comprises a mounting board (24; Figure 1) that fits over a die cylinder (roll 12) that is driven in rotation (Col 3, lines 1-4) and wherein the mounting board (24) is of a rounded shape (see Figure 1) and further wherein an anchor cylinder (14; Figure 1) is arranged adjacent to the die cylinder (12) whereby the workpiece (52; Figure 5) is driven through a gap between the cylinders (12, 14) by counter rotation of the anchor and die cylinders (12, 14; Col 2, line 63 through Col 3, line 10).  
The use of creasing tools in rotary die apparatuses is known as exemplified by Simpson. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the mounting board of Behrmann such Simpson. By utilizing such a rotary configuration, the workpiece can be continuously fed and processed. 
Further although the mounting board (24) of Simpson is not disclosed as in the form of a cylinder, depending on the product being produced, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have shaped the mounting board into a cylinder form as increasing the board to extend around the cylinder (12), and therefore form a cylinder shape, would allow for a greater amount of tools to be mounted and therefore increase the production output in one rotation of the die cylinder. Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this particular instance, one would have been motivated to duplicate the creasing members on the die cylinder to increase production or process different workpieces and therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have formed the die mounting board to encompass the entire circumference of the cylinder and therefore obtaining a cylindrical form to support such an increase in creasing members. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Behrmann (DE 202011051257), in view of Smithwick (US Patent 5,409,442-previously cited).
Regarding Claim 10, Behrmann, as modified, discloses the crease member (10a) engaging a head rail portion (top of 31) of the anchor (31) but fails to disclose the crease member formation (10a) includes lip portions and the head rail of the anchor has shoulders elevated above a top surface of the die mounting board, and when the crease member and the anchor are engaged, the lip portions underlie the shoulders to snap the crease member into engagement with the anchor.  
Attention can be brought to the teachings of Smithwick (see previous 103 rejection of Claim 10). 
It is desirable in many instance to use different scoring/creasing tools as taught by Smithwick (see Col 1, lines 52-58). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the anchor (31) and the receptacle/slot (29, 30) of Behrmann such that the crease member (10a) comprises resilient legs and the anchor (31) comprises a head rail portion with shoulders such that the legs resiliently snap into engagement with the shoulders of the head rail as taught by Smithwick. By modifying Behrmann in this manner, the creasing members can be replaced in a manner that reduces downtime and further does not require die maker’s tools as taught by Smithwick (see Col. 2, lines 30-39).

Allowable Subject Matter
Claims 11, 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Although Applicant’s arguments filed 1/12/2021 with respect to the claims can be considered moot in view of the new ground of rejection, the following comments are made pertaining to the arguments filed.
In regards to Applicant’s arguments on Pages 9-10 of “Remarks” that:

    PNG
    media_image3.png
    181
    641
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    650
    media_image4.png
    Greyscale

Examiner respectfully asserts the new grounds of rejection includes the teachings of Behrmann which render the limitation of “an anchor body portion that Simpson and Behrmann and given the motivations as outlined above, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the body portion and slot of the board of Simpson to extend as claimed and taught by Behrmann.

In regards to Applicant’s comments on Page 11 of “Remarks” that:

    PNG
    media_image5.png
    361
    652
    media_image5.png
    Greyscale

Examiner respectfully notes that the claim does not require that the body portion is fixed by the slot and further notes that while all of the points above are noted, there does not appear to be any specific argument outlined pertaining to the applied references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited” as Behrmann (DE 202011051257) is cited as it is attached with an English translation relied upon in the rejections above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/3/20217

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        4 February 2021